DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 9/3/21.
	Applicant’s amendment to claims 1, 6, 10, 14-17, 21 and 25 is acknowledged.
	Applicant’s addition of new claims 27-33 is acknowledged.
	Claims 4-5, 8-9, 12-13, 18-20, 22-24 and 26 are cancelled.
	Claims 1-3, 6-7, 10-11, 14-17, 21, 25 and 27-33 are pending 

Election/Restrictions
Claim 21 and new claims 30-31 remain withdrawn by original presentation.  
Claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions of original claims 1-3, 6-7, 10-11, 14-17 and 25 & the invention of claims 21 and 30-31 are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
can result in a materially different design, mode of operation, function, or effect.  For example, the invention of claim 21 requires treating the dielectric layer whereas the invention of claim 1 requires treating the work function layer.  The invention of claim 21 requires “forming a cobalt layer to directly contact the second titanium nitride layer…wherein the second deposition process differs from the first deposition process” without a gate dielectric or an annealing process whereas the invention of claim 15 requires annealing to form a treated gate dielectric layer.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 30-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	Claims 1-3, 6-7, 10-11, 14-17, 21, 25 and 27-33 are pending and claims 21 and 30-31 are withdrawn.
Claims 1-3, 6-7, 10-11, 14-17, 25, 27-29, and 32-33 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
	Claims 3, 17, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al, US Publication No. 2017/0032972 A1 in view of Kamineni et al., US Publication No. 2018/0174965 A1 (of record).

Tsai teaches:1.  A method for forming a gate structure, the method comprising (see figs. 3-19): 
	forming a trench (e.g. there are four trenches in figs. 9-10) within an interlayer dielectric layer (ILD) (90) that is disposed on a semiconductor substrate (70), the trench exposing a top surface of the semiconductor substrate; 	
	forming a dielectric layer (94) within the trench; 
	(see fig. 11) forming a work function metal layer (104) on the dielectric layer, wherein the work function metal layer includes a first titanium nitride layer (e.g. 104 comprises TiN at para. [0048]); 
	(see fig. 11) removing a portion of the first titanium nitride layer (e.g. Layer 104 is removed from regions 200 and 300, para. [0049]) to form a treated work function metal layer; 
	(see fig. 12) forming a second titanium nitride layer (110; TiN at para. [0051]) on the treated work function metal layer in the trench; 
para. [0057]) over the second titanium nitride layer… to fill the trench with cobalt.  See Tsai at para. [0001] – [0073], figs. 1-19. 

	Regarding claim 1:
	Tsai does not expressly teach:
	wherein the cobalt layer has a first thickness on a sidewall surface of the trench and a second thickness on a bottom surface of the trench, the first thickness being different from the second thickness; 
	performing a second cobalt deposition process to increase the first thickness and the second thickness of the cobalt layer within the trench; and 
	performing an electrochemical plating (ECP) process to fill the trench with cobalt.  

	In an analogous art, Kamineni teaches:
	(see fig. 3A) performing a first cobalt deposition process (e.g. RFPVD at para. [0029]) to form a cobalt layer (232, cobalt material at para. [0029]), wherein the cobalt layer has a first thickness on a sidewall surface of the trench and a second thickness on a bottom surface of the trench, the first thickness being different from the second thickness (e.g. In fig. 3A, thickness of layer 232 is tapered along the top sidewall and is different from the uniform thickness of layer 232 at bottom of trench); 
	(see fig. 4) performing a second cobalt deposition process (e.g. CVD at para. [0032]) to increase the first thickness and the second thickness of the cobalt layer (e.g. adds layer 250) within the trench ; and 
	performing an electrochemical plating (ECP) process to fill the trench with cobalt (e.g. 240 in fig. 9).  See Kamineni at para. [0029] – [0040], figs. 1-11.

	Liu further teaches:
6.  The method of claim 1, wherein the work function metal layer further includes a titanium aluminum carbide layer (e.g. Obvious to one of ordinary skill in the art if the work function metal layer is interpreted to be a stack of layers 104+108 in claim 1.  Layer 108 comprises TiAlC at para. [0051])

7.  The method of claim 1, further comprising, removing the work function metal layer in regions corresponding to p-type transistors (e.g. Layer 104 is removed from region 200 that is a p-type transistor region at para. [0028])
  
10.  The method of claim 1, wherein the second titanium nitride layer (110) is formed using an atomic layer deposition process, para. [0051].

27.  The method of claim 1, wherein a portion of a sidewall surface of the second titanium nitride layer (110) is exposed near the bottom surface of the trench (e.g. Layer 110 is exposed near bottom surface of trench because layer 114 is deposed there in fig. 13.)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu with the teachings of Kamenini because “Advantageously, the integrated circuit device fabrication processes disclosed herein provide for semiconductor devices having substantially void-free gap fill…”  See Kamenini at para. [0021], also see para. [0003].

	
	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kamenini, as applied to claim 1 above, and further in view of Lei et al., US Publication No. 2012/0252207 A1 (of record).

	Regarding claim 2:
	Liu and Kamenini teach all the limitations of claim 1 above, but do not expressly teach “depositing a titanium silicon nitride layer on the dielectric layer; performing a first annealing process with nitrogen gas”.
	In an analogous art, Lei teaches:
	(see fig. 2) depositing a titanium silicon nitride layer (e.g. barrier layer 210; and material obvious from disclosure of titanium nitride and silicides thereof at para. [0031]); and 
	performing a first annealing process with nitrogen gas (e.g. para. [0035] – [0036]).

	One of ordinary skill in the art modifying the teachings of Liu and Kamenini with Lei would from the titanium silicon nitride layer “on the dielectric layer”, as recited in the claim.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu with the teachings of Lei because a barrier layer comprising titanium nitride and silicides thereof can provide for protection and an annealing process with nitrogen gas can remove contaminants form the barrier layer (e.g. See Lei at para. [0036].)


	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kamenini as applied to claim 1 above, and further in view of Kim et al., US Publication No. 2006/0014385 A1 (of record).

Regarding claim 11:
	Liu and Kamenini teach al the limitations of claims 1 and 10 above and Liu further teaches wherein the atomic layer deposition process forms a layer that has a thickness within a range of about 10-30 angstroms (e.g. 30 angstroms at para. [0051])
	Liu is silent the atomic layer deposition process is performed with about 40-80 deposition cycles at about 400-450 degrees Celsius using titanium chloride and ammonia as a precursor.  
	However, determining number of cycles in ALD process to achieve a target thickness is considered within the skill level of one of ordinary skill in the art based on Liu’s disclosure at para. [0051].
	Furthermore, in an analogous art, Kim teaches forming titanium nitride with titanium chloride and ammonia as a precursor.  The deposition rate is 5 angstroms/sec.  Kim further teaches a deposition temperature of 450-500 degree C that overlaps the range recited in the claim.  See Kim at para. [0038] – [0043], fig. 3.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	 Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  
para. [0040], [0043]).  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose; and (ii) a predetermined temperature of 450-500 degree C is needed for the reaction of titanium chloride and ammonia to occur to form titanium nitride.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kamenini as applied to claim 1 above, and further in view of Lai et al., US Publication No. 2016/0056077 A1 (of record).

	Regarding claim 14:
	Liu and Kamenini teach al the limitations of claims 1 and 10 above and Kamenini further teaches:
	wherein the first cobalt deposition process is a physical vapor deposition (PVD) process (e.g. RFPVD at para. [0029], fig.3A) and the second cobalt deposition process is a chemical vapor deposition (CVD) process (e.g. CVD at para. [0032], fig. 4A), and 
	Liu and Kamenini do not expressly teach:
	wherein the CVD process forms a layer that has a thickness within a range of about 10-30 angstroms, at a temperature within a range of about 150-250 degrees Celsius and a pressure within a range of about 5-15 torr using hydrogen gas as a precursor.  

	In an analogous art, Lai teaches:
	wherein the CVD process forms a layer that has a thickness within a range of about 10-30 angstroms (e.g. equivalent to 1-3 nm and range shown in graph at fig. 7; also see thickness para. [0076]) at a temperature within a range of about 150- 250 degrees Celsius at a pressure within a range of about 5-15 torr using hydrogen gas as a precursor (e.g. overlapping temperature and pressure ranges at para. [0051], [0076]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu with the teachings of Lai because “Void-free gap cobalt gap fill is made possible…”  See Lai at para. [0077].


	Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kamenini as applied to claim 1 above, and further in view of Hotta et al., US Publication No. 2016/0379879 A1.

	Regarding claim 32:

	However, Liu teaches the work function layer including the first titanium nitride layer (104, TiN) is removed by selective etching at para. [0049].
	In an analogous art, Hotta teaches a titanium nitride can be etched by tungsten chloride (WCl6) gas.  See Hotta at para. [0101] – [0103].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu with the teachings of Hotta  because tungsten chloride is an art recognized etchant suitable for etching titanium nitride material.    See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

	Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kamenini as applied to claim 1 above, and further in view of Takehara et al., US Publication No. 2007/0017445 A1.

	Regarding claim 33:
	Liu and Kamenini teach all the limitations of claim 1 above, and Liu further teaches wherein removing the portion of the first titanium nitride layer is performed with etching at para. [0049]; and forming the second titanium nitride layer is performed with ALD at para. [0051].  Kamenini further teaches performing the first cobalt deposition process is with PVD at para. [0029]; and performing the second cobalt deposition process is with CVD at para. [0032].

	Liu and Kamenini are silent the etching, ALD, PVD and CVD are implemented in a same chamber.
para. [0045].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu and Kamenini with the teachings of Takehara such that “removing the portion of the first titanium nitride layer, forming the second titanium nitride layer, performing the first cobalt deposition process, and performing the second cobalt deposition process are implemented in a same chamber” because Takehara teaches “To cut down the cost and reduce surface contamination, it is desirable to design a novel fabrication sequence to eliminate or combine one or more processing steps and to develop processing tools to accommodate sequential processing steps in the same tool for such large area substrates in high throughput and yet in a compact and reduced footprint.”  See Takehara at para. [000].

Claims 15, 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al., US Publication No. 2017/0250117 A1 in view of Kamineni et al., US Publication No. 2018/0174965 A1 (of record).

	Kannan teaches:
15.  A method for forming a gate structure, the method comprising (see fig. 1): 
	forming a gate dielectric layer (114) within a trench (e.g. there are four trenches in fig. 1A); 

	annealing the first titanium-containing nitride layer to treat the gate dielectric layer (e.g. In fig. 1F the stacks 120/130 comprising layers 116 and/or 112 and/or 126 are annealed at para. [0047]).; 4815-4061-7206 v.13Serial No.: 16/526,572Attorney Docket No. P20182322US00/24061.3829US01 
	Response to Final Office Action mailed July 9, 2021removing the annealed first titanium-containing nitride layer to expose the treated gate dielectric layer (e.g. In fig. 1G, the annealed first titanium-containing nitride layer to reveal exposed treated gate dielectric 114’, para. [0052]); 
	(see fig. 1H) forming a work function metal layer (e.g. bottommost layer of 138) over the treated gate dielectric layer; 
	(see fig. 1H) forming a glue layer (e.g. topmost layer of 138; para. [0053] discloses layer 138 comprises a plurality of layers and the material titanium nitride) over the work function metal layer, wherein the glue layer includes a second titanium-containing nitride layer; 
	performing a first cobalt deposition process to form a first cobalt layer (140 is cobalt and may be formed by CVD at para. [0055]) over the glue layer…and…to fill the trench with cobalt.  See Kannan at para. [0001] – [0057], fig. 1.

	Kannan does not expressly teach:
	performing a first cobalt deposition process to form a first cobalt layer over the glue layer; 
	performing a second cobalt deposition process to form a second cobalt layer over the first cobalt; and 
	performing an electrochemical plating (ECP) process to fill the trench with cobalt.  
	In an analogous art, Kamenini teaches:
	(see fig. 3A) performing a first cobalt deposition process (e.g. RFPVD at para. [0029]) to form a first cobalt layer; 
para. [0032])  to form a second cobalt layer (e.g. adds layer 250) over the first cobalt; and 
	performing an electrochemical plating (ECP) process to fill the trench with cobalt (e.g. 240 in fig. 9).  See Kamineni at para. [0029] – [0040], figs. 1-11.

	Kannan further teaches:
16.  The method of claim 15, wherein the work function metal layer includes a third titanium-containing nitride layer (e.g. middle layers of 138; para. [0053] discloses layer 138 comprises a plurality of layers and the material titanium nitride), and wherein the work function metal layer is configured to form an n-type device (e.g. NFET at para. [0053]).

	Kamineni further teaches: 
25. The method of claim 15, wherein the first cobalt deposition process is a physical vapor deposition (PVD) (e.g. fig. 3A, RFPVD at para. [0029]), and the second cobalt deposition process is a chemical vapor deposition (CVD) process (e.g. fig. 4, CVD at para. [0032]) .

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kannan with the teachings of Kamenini because “Advantageously, the integrated circuit device fabrication processes disclosed herein provide for semiconductor devices having substantially void-free gap fill…”  See Kamenini at para. [0021], also see para. [0003].


	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan in view of Kamenini as applied to claim 1 above, and further in view of Takehara et al., US Publication No. 2007/0017445 A1.

	Regarding claim 28:
	Kannan and Kamenini teach all the limitations of claim 1 above, and but are silent wherein the PVD process and the CVD process are performed in a same chamber.
	In an analogous art, Takehara teaches “the substrate processing system is also configured to include various types of process chambers to perform different etching, deposition, annealing, and cleaning processes.”  The deposition processes include ALD, PVD and CVD.  See Takehara at para. [0045].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu and Kamenini with the teachings of Takehara such that “the PVD process and the CVD process are performed in a same chamber” because Takehara teaches “To cut down the cost and reduce surface contamination, it is desirable to design a novel fabrication sequence to eliminate or combine one or more processing steps and to develop processing tools to accommodate sequential processing steps in the same tool for such large area substrates in high throughput and yet in a compact and reduced footprint.”  See Takehara at para. [000].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
18 January 2022